Citation Nr: 1439555	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-27 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Whether the reduction of the rating for bilateral saddle pulmonary embolus from 60 to 30 percent, effective November 1, 2010, was proper.



REPRESENTATION

Veteran represented by:	James M. Brzezinski, Esq.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1989 to June 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO), which reduced the rating for the Veteran's service-connected bilateral saddle pulmonary embolus from 60 to 0 percent, effective November 1, 2010.  Thereafter, a March 2013 rating decision adjusted the reduction to only 30 percent, effective November 1, 2010.

The Veteran had also initiated appeals of denials of service connection for headaches, service connection for left foot plantar fasciitis, and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  On his October 2011 VA Form 9, the Veteran excluded the issue of service connection for headaches; and a March 2013 rating decision granted service connection for left foot plantar fasciitis and granted a TDIU.  Consequently, those matters are not before the Board.  However, the Board notes that in June 2013, the Veteran's attorney filed a notice of disagreement to the March 2013 rating decision, but did not specify the issues being appealed; therefore, such issues must be clarified by the Agency of Original Jurisdiction (AOJ) and adjudicated accordingly.


FINDING OF FACT

The 60 percent rating for the Veteran's bilateral saddle pulmonary embolus was not in effect for 5 years, and the reduction of the rating to 30 percent, effective November 1, 2010, was based on an examination showing improvement in the disability (i.e., that the acute pulmonary embolism had resolved) as well as improvement in the Veteran's ability to function under the ordinary conditions of work and life (i.e., the cessation of anticoagulant therapy).  In addition, the evidence does not show that he had any respiratory residuals warranting greater than a 30 percent rating during the relevant time period for this appeal.


CONCLUSION OF LAW

The reduction of the rating for bilateral saddle pulmonary embolus from 60 percent to 30 percent, effective November 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.97, Diagnostic Codes (Codes) 6600, 6817 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e), (i).  Therefore, the notice provisions of the VCAA do not apply in this matter.

The reduction in the rating was based on an examination arranged by the RO.  A review of the examination report found it to be adequate for rating purposes.  The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  The Board finds that VA has no further duty to assist the Veteran with respect to the question that is being decided.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's bilateral saddle pulmonary embolus has been rated under Code 6817, for pulmonary vascular disease (PVD).  Under Code 6817, a 30 percent rating is warranted for symptomatic PVD following resolution of acute pulmonary embolism.  A 60 percent rating is warranted for PVD with chronic pulmonary thromboembolism requiring anticoagulant therapy, or following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  A maximum 100 percent rating is warranted for PVD with: primary pulmonary hypertension; or, chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or, pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.  A Note to Code 6817 provides that other residuals following pulmonary embolism are to be evaluated under the most appropriate diagnostic code, such as chronic bronchitis (Code 6600), but such evaluation should not be combined with any of the evaluations in Code 6817.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Code 6817.

Under Code 6600, a 30 percent rating is warranted for chronic bronchitis with: Forced Expiratory Volume in one second (FEV-1) of 56- to 70-percent predicted; or, FEV-1/Forced Vital Capacity (FVC) of 56 to 70 percent; or, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56- to 65-percent predicted.  A 60 percent rating is warranted for chronic bronchitis with: FEV-1 of 40- to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, DLCO (SB) of 40- to 55-percent predicted; or, maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A maximum 100 percent rating is warranted for chronic bronchitis with: FEV-1 of less than 40 percent of predicted value; or, FEV-1/FVC of less than 40 percent; or, DLCO (SB) of less than 40-percent predicted; or, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or, cor pulmonale (right heart failure); or, right ventricular hypertrophy; or, pulmonary hypertension (shown by Echo or cardiac catheterization); or, episode(s) of acute respiratory failure; or, requires outpatient oxygen therapy.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Code 6600.

Where a reduction in an evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the AOJ must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The due process requirements of 38 C.F.R. § 3.105(e) were fully met in this case with respect to the reduction in the rating for bilateral saddle pulmonary embolus from 60 to 30 percent.  Following a May 2009 VA examination, a June 2009 rating decision granted service connection for bilateral saddle pulmonary embolus, rated 60 percent, effective February 20, 2009, under Code 6817.  Following a December 2009 VA examination, a January 2010 rating decision proposed to reduce the rating for the bilateral saddle pulmonary embolus from 60 to 0 percent, and an accompanying January 2010 letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the present level.  He requested a predetermination hearing at the RO in March 2010, but withdrew his request for such a hearing in June 2010.  Thereafter, an August 2010 rating decision reduced the rating for the bilateral saddle pulmonary embolus from 60 to 0 percent, effective November 1, 2010.  Following the submission of an October 2011 statement from the Veteran's private physician, a March 2013 rating decision adjusted the reduction to only 30 percent, effective November 1, 2010.

The analysis proceeds to whether the reduction was factually warranted.  General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344(a), ratings for disabilities subject to episodic improvement will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination based on which the rating was assigned.  The provisions of 38 C.F.R. § 3.344(a) do not apply where, as here, a rating has not been in effect for 5 years, or the disability has not stabilized.  38 C.F.R. § 3.344(c).  Therefore, in the current case, a single examination showing improvement is an adequate basis for a reduction in the rating.

The Board finds that the reduction in the rating of the Veteran's bilateral saddle pulmonary embolus from 60 percent to 30 percent, effective November 1, 2010, was factually warranted, based on the December 2009 VA examination which showed improvement in the disability (i.e., that the acute pulmonary embolism had resolved), as well as improvement in the Veteran's ability to function under the ordinary conditions of work and life (i.e., the cessation of anticoagulant therapy).  In addition, the evidence does not show that he had any respiratory residuals warranting greater than a 30 percent rating during the relevant time period for this appeal.

On May 2009 VA examination (upon which the prior 60 percent rating, effective February 20, 2009, was based), the Veteran was diagnosed with bilateral saddle pulmonary embolus requiring daily oral anticoagulation therapy.  No pulmonary function testing (PFT) was conducted at that examination, but it was noted that the Veteran had a normal breathing rate of 16 breaths per minute as well as good inspiratory and expiratory efforts, and all lung fields were clear to auscultation with no wheezes, rales, or rhonchi.

On December 2009 VA examination (upon which the reduction of the rating from 60 to 0 percent, effective November 1, 2010, was based), the Veteran was diagnosed with a resolved pulmonary embolus.  During November 2009 PFT, he had an FEV-1 of 84 percent predicted, FEV-1/FVC of 87 percent, and DLCO of 95 percent predicted.  He reported that about every three to four days he would get a tightness in his chest with mild shortness of breath lasting less than a day; he also reported having a chronic non-productive cough that began after the embolism, and that he would get dyspnea if he walked long distances or climbed stairs but rarely with everyday activity.  It was noted that he was not on oxygen, received no treatment for respiratory conditions, and had had no asthma attacks.  In a January 2010 addendum, the December 2009 examiner opined that the aforementioned respiratory symptoms were not residuals of the Veteran's pulmonary embolus.

While a May 2011 VA examiner opined that the Veteran had a resolved saddle pulmonary embolus with no residuals, an October 2011 statement from the Veteran's private physician (upon which the adjustment of the reduction from 0 percent to 30 percent, effective November 1, 2010, was based) opined that the Veteran's current respiratory symptoms were at least as likely as not a result of his service-connected pulmonary embolism.

The Board finds that the reduction in the rating from 60 percent to 30 percent, effective November 1, 2010, was supported by the factual record and in accordance with the governing law and regulations, and was proper.  The December 2009 VA examination clearly showed improvement in the disability (i.e., that the acute pulmonary embolism had resolved) as well as improvement in the Veteran's ability to function under the ordinary conditions of work and life (i.e., the cessation of anticoagulant therapy).  In addition, the December 2009 VA examination findings, as well as the subsequent medical evidence (including the October 2011 statement from the Veteran's private physician) reflect that the schedular requirements for a rating in excess of 30 percent under Codes 6817 and 6600 were not met as of November 1, 2010, and show that the basis for a 60 percent rating under Code 6817 (i.e., bilateral saddle pulmonary embolus requiring anticoagulation therapy which was shown at the May 2009 VA examination) was no longer present.  Therefore, the reduction in the rating was factually warranted.


ORDER

The appeal seeking to establish that the reduction of the rating for bilateral saddle pulmonary embolus from 60 to 30 percent, effective November 1, 2010, was improper is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


